 

John E. Ohashi, Mediator (SBN 101175)

john@chashiadr.com

4521 Campus Drive #276
Irvine, CA 92612
Telephone: (949) 854-5650

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

STORE SPE LA FITNESS 2013-7, LLC CASE NUMBER

and STORE MASTER FUNDING V, LLC 8:20-CV-00953-JVS ( ADS)

Plaintiff(s)
V.
FITNESS INTERNATIONAL, LLC and
FITNESS & SPORTS CLUBS, LLC MEDIATION REPORT
Defendant(s).

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even

if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file
a subsequent Report.

1. A mediation was held on (date): August 10, 2021

 

LJ A mediation did not take place because the case settled before the session occurred.

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:

Appeared as required by L.R. 16-15.5(b).
[] Did not appear as required by L.R. 16-15.5(b).

L_] Plaintiff or plaintiff's representative failed to appear.
[_] Defendant or defendant's representative failed to appear.

[ ] Other:

3. Did the case settle?
[| Yes, fully, on (date).
[] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
[1 Yes, partially, and further facilitated discussions are not expected.

[] No, and further facilitated discussions are expected. (See No. 4 below.)
No, and further facilitated discussions are not expected.

 

4. If further facilitated discussions are expected, by what date will you check in with the parties?
Dated: August 10, 2021 CaS
Signature of Mediator

The Mediator must electronically file original document in CM/ _ John E. Ohashi

ECF using one of four choices under "Civil => Other Filings => Name of Mediator (print) |
ADR/Mediation Documents => Mediation Report (ADR-3).”

 

 

 

 

ADR-03 (10/19) MEDIATION REPORT Page 1 of 1

 

 
